Title: To George Washington from the Commissioners for the District of Columbia, 10 January 1792
From: Commissioners for the District of Columbia
To: Washington, George



Sir
George-Town [Md.] January 10th 1792

Several Incidents have occurred since Yesterday Evening—We had a conversation with Mr Roberdeau, which at first ⟨intimated⟩ no disposition to accomodate but afterwards on being renewed opened a prospect of our being able to retain him consistant with our own Views—This morning received a Letter from him and had another Conversation with him, which induced us to point out by Letter to him certain Objects to which we desired his Attention, But this Afternoon he wrote us again cutting off all further Connection with him—We have placed the little we can, order in other hands—Mr Johnson will be in Philadelphia early next Month, and if from Facts being observed, it should be necessary, any will be able to correct any mistake of them—We are &c.

Thos Johnson
Dd Stuart
Danl Carroll

